Citation Nr: 0507180	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right hip for the period 
from August 1, 1998 to June 3, 2002.   
 
3.  Entitlement to a rating higher than 30 percent for 
degenerative joint disease of the right hip, status post 
total arthroplasty, since August 1, 2003.   
 
3.  Entitlement to a rating higher than 30 percent for 
degenerative joint disease of the left hip.   
 
4.  Entitlement to a higher (compensable) rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1998.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision 
which, in pertinent part, granted service connection and 10 
percent rating for bilateral degenerative joint disease of 
the hips, effective August 1, 1998, and granted service 
connection and a noncompensable rating for hypertension, 
effective August 1, 1998.  Service connection was denied for 
high cholesterol.  A March 2000 RO decision, in pertinent 
part, assigned a separate 10 percent rating for degenerative 
joint disease of the right hip, effective August 1, 1998, and 
a separate 10 percent rating for degenerative joint disease 
of the left hip, effective August 1, 1998.  

A January 2001 RO decision, in pertinent part, increased the 
rating for the veteran's service-connected degenerative joint 
disease of the right hip to 20 percent, effective August 1, 
1998.  The rating for the veteran's service-connected 
degenerative joint disease of the left hip was increased to 
30 percent, effective August 1, 1998.  A September 2002 RO 
decision, in pertinent part, re-characterized the veteran's 
service-connected right hip disability as degenerative joint 
disease of the right hip, status post total arthroplasty, and 
assigned a temporary total rating (100 percent) from June 2, 
2002 to August 1, 2003.  A 30 percent rating was assigned, 
effective August 1, 2003.  

In January 2005, the veteran testified at a Board 
videoconference hearing.  At the January 2005 hearing, the 
veteran expressly withdrew the issue of entitlement to 
service connection for high cholesterol.  Therefore, such 
issue is no longer before the Board.  

The present Board decision addresses of entitlement to a 
rating higher than 20 percent for degenerative joint disease 
of the right hip for the period from August 1, 1998 to June 
3, 2002; entitlement to a rating higher than 30 percent for 
degenerative joint disease of the right hip, status post 
arthroplasty, since August 1, 2003; and entitlement to a 
rating higher than 30 percent for degenerative joint disease 
of the left hip.  The issue of entitlement to a higher 
(compensable) rating for hypertension, is the subject of the 
remand at the end of the decision.  


FINDINGS OF FACT

1.  For the period from August 1, 1998 to June 3, 2002, the 
veteran's degenerative joint disease of the right hip was 
manifested by some limitation of motion of the hip and 
overall impairment equivalent to malunion with marked hip 
disability.  

2.  Following the expiration of a temporary total rating for 
a right hip replacement, as of August 1, 2003, the veteran's 
degenerative joint disease of the right hip, status post 
total arthroplasty, is symptomatic and productive of some 
functional impairment, but is not manifested by moderately 
severe residuals of weakness, pain or limitation of motion.  

3.  The veteran's degenerative joint disease of the left hip 
is manifested by no more than some limitation of motion of 
the hip with overall impairment equivalent to malunion with 
marked hip disability.  





CONCLUSION OF LAW

1.  The criteria for a 30 percent rating for degenerative 
joint disease of the right hip for the period from August 1, 
1998 to June 3, 3000 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 5010, 
5250, 5251, 5252, 5253, 5255 (2004).  

2.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the right hip, status post 
total arthroplasty, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5055, 
5250, 5251, 5252, 5253, 5255 (2004).  

3.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5255 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Degenerative or 
traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints or joint 
involved.  When there is arthritis and at least some 
limitation of motion, but the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of motion of the thigh is rated 10 percent where 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  

Limitation of flexion of the thigh 45 degrees warrants a 10 
percent rating.  A 20 percent rating require that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  A 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5252.  

Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg), or where there is limitation 
of abduction of the thigh (cannot cross legs), and 20 percent 
where there is limitation of abduction of the right (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

A 60 percent rating is warranted for an ankylosed hip in 
favorable position in flexion at an ankle between 20 degrees 
and 40 degrees, and slight adduction or abduction.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  

A 30 percent rating is warranted for shortening of the bones 
of the lower extremity from 2 and 1/2 to 3 inches (6.4 cms to 
7.6 cms).  A 40 percent rating requires shortening of 3 to 3 
and 1/2 inches (7.6 cms to 8.9 cms).  38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  

When a condition is not listed in the schedule, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's service-
connected left and right hip disabilities may also be rated 
by analogy to impairment of the femur under Diagnostic Code 
5255.  Under that code, malunion of the femur is rated 10 
percent when there is slight knee or hip disability, 20 
percent when there is moderate knee or hip disability, and 30 
percent when there is marked knee or hip disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  

Replacement of a hip joint with prosthesis warrants a 100 
percent rating for a one-year period following implantation 
of the prosthesis, as in this case.  The period commences 
after the initial grant of the one-month total rating 
assigned under 38 C.F.R. § 4.30 following hospital discharge.  
Thereafter, moderately severe residuals of weakness, pain, or 
limitation of motion warrants a 50 percent rating.  The 
minimum rating for replacement of the hip joint is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

As noted above, the veteran served on active duty from July 
1974 to July 1998.  In February 1999, the RO granted service 
connection and a 10 percent rating for bilateral joint 
disease of the hips, effective August 1, 1998.  In March 
2000, the RO assigned a separate 10 percent rating for 
degenerative joint disease of the right hip, effective August 
1, 1998, and a separate 10 percent rating for degenerative 
joint disease of the left hip, effective August 1, 1998.  

In January 2001, the RO increased the rating for the 
veteran's service-connected degenerative joint disease of the 
right hip to 20 percent, effective August 1, 1998.  The 
rating for his service-connected degenerative joint disease 
of the left hip was also increased to 30 percent, effective 
August 1, 1998.  

In September 2002, the RO re-characterized the veteran's 
service-connected right hip disability as degenerative joint 
disease of the right hip, status post total arthroplasty, and 
assigned a temporary total rating (100 percent) based on the 
right hip replacement from June 2, 2002 to August 1, 2003.  A 
30 percent rating was assigned, effective August 1, 2003.  
The veteran appeals for higher ratings for his right and left 
hip disabilities.  

I.  Higher Rating than 20 percent for Degenerative Joint 
Disease of the Right
Hip for the Period from August 1, 1998 to June 3, 2002

As noted above, the RO has rated the veteran's degenerative 
joint disease of the right hip as 20 percent for the period 
from August 1, 1998, which is the effective date of service 
connection, to June 3, 2002, which is the date before the 
date of surgery for the right total hip replacement.  The 20 
percent rating was based on the RO's determination that the 
veteran's degenerative joint disease of the right hip 
approximated the criteria for such a rating under Diagnostic 
Code 5255 for moderate hip disability.  

The evidence as a whole for that period shows that since the 
effective date of service connection (August 1, 1998) until 
the date of the right hip replacement (June 4, 2002), the 
veteran' degenerative joint disease of the right hip was 30 
percent disabling.  

A September 2000 VA examination report noted that the veteran 
walked with an antalgic gait favoring his left more than his 
right lower extremity and using no assistive device.  The 
examiner reported that range of motion of the right hip was 
painful, although less restricted than the left hip, but 
still very restricted.  The examiner indicated that right hip 
flexion was to 125 degrees, internal rotation was to 5 
degrees with pain, and external rotation was to 25 degrees of 
the right lower extremity.  It was noted that X-rays showed 
advancing severe arthritis and minimal joint space left on 
the right.  The diagnoses included severe arthritis of both 
hips.  

Treatment records subsequent to the September 2000 
examination, but prior to the June 2002 right total hip 
replacement, show that the veteran was treated for right hip 
complaints on numerous occasions which eventually led to his 
surgery.  The Board also notes that treatment records prior 
to the September 2000 VA examination report, noted above, 
also refer to significant right hip symptomatology.  

The Board finds that the evidence indicates marked right hip 
disability under Diagnostic Code 5255 for the period from 
August 1, 1998 to June 3, 2002, and this supports a 30 
percent rating for such period.  The criteria for a higher 
rating under such code are clearly not met, as there is no 
evidence indicating symptomatology analogous to nonunion or 
false joint, etc.  

The evidence fails to indicate that a higher rating than 30 
percent is warranted pursuant to Diagnostic Codes 5250, 5251, 
5252, and 5253 for such period.  Even considering the effects 
of pain during use and flare-ups, there is no probative 
evidence that right hip motion is limited to the degree 
required for a rating higher than 30 percent under such 
limitation of motion codes (to include any evidence of 
ankylosis).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Simply stated, without considering 
the veteran's complaints of pain, both within his testimony 
and written statements, the current evaluations would not be 
warranted.  In addition, there is no shortening indicative of 
a 40 percent rating under Diagnostic Code 5275.  

In sum, a 30 percent rating, and no more, is warranted for 
degenerative joint disease of the right hip for the period 
from August 1, 1998 to June 3, 2002.  Fenderson, supra.  The 
benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against a rating higher 
than 30 percent for the period from August 1, 1998 to June 3, 
2002, and thus, as to this aspect of the claim, the benefit-
of-the-doubt rule does not apply, and this part of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  




II.  Rating Higher than 30 Percent for Degenerative Joint 
Disease of the Right Hip,
Status Post Total Arthroplasty, Since August 1, 2003

The veteran underwent a total right hip replacement on June 
4, 2002.  The RO granted a temporary total evaluation 
following implantation of the prosthesis under the provisions 
of 38 C.F.R §§ 4.30 and 4.71a, Diagnostic Code 5054 from June 
4, 2002 to July 31, 2003.  Thereafter, a 30 percent rating 
was assigned for the right hip replacement as of August 1, 
2003.  The Board finds that a rating in excess of 30 percent 
since August 1, 2003, for the veteran's degenerative joint 
disease of the right hip, status post total arthroplasty, is 
not warranted.  

The December 2003 VA examination noted that the veteran 
reports that the only residuals of the surgery he had was 
that extended walking and prolonged standing caused pain in 
the hip which he described as a deep ache.  The examiner 
reported that examination of the right hip revealed a well-
healed surgical scar which was nontender to palpation.  It 
was noted that the veteran had no tenderness to palpation of 
the right hip.  As to range of motion, flexion was about 105 
degrees, extension was to 25 degrees, adduction was to 20 
degrees, abduction was to about 35 degrees, external rotation 
on the right was to 45 degrees, and internal rotation was 
only to 5 or 10 degrees.  The diagnoses included status post 
replacement of the right hip.  The examiner commented that it 
was likely that the veteran would experience an increase in 
his pain, incoordination, weakness, and fatigability with 
repetitive use or during flare-ups, but that it was not 
feasible to measure such objectively with any degree of 
medical certainly.  

Other recent treatment records showed that the veteran was 
treated for right hip complaints and that he had some 
limitation of motion of the right hip.  

The medical evidence does not show that the veteran's right 
hip disability includes moderately severe residuals of 
weakness, pain, or limitation of motion in the affected 
extremity so as to warrant a 50 percent rating under 
Diagnostic Code 5054 since August 1, 2003.  There is no 
recent clinical evidence of any moderately severe weakness.  

The Board has considered whether more than the minimum 30 
percent rating for a right hip replacement may be assigned 
under Diagnostic Codes 5250, 5251, 5252, and 5253 for such 
period.  Even considering the effects of pain during use and 
flare-ups, there is no probative evidence that right hip 
motion is limited to the degree required for a rating higher 
than 30 percent under such limitation of motion codes (to 
include any evidence of ankylosis).  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  Also there is no shortening indicative 
of a 40 percent rating under Diagnostic Code 5275.  

The Board finds that the evidence shows no distinct periods 
of time, since August 1, 2003, during which the veteran's 
degenerative joint disease of the right hip, status post 
total arthroplasty, has been more than 30 percent disabling.  
Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
a higher rating for degenerative joint disease of the right 
hip, status post total arthroplasty since August 1, 2003, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert, supra.  

III.  Rating Higher than 30 Percent for Degenerative Joint 
Disease of the Left Hip

The veteran's degenerative joint disease of the left hip is 
rated 30 percent disability.  The Board finds that a higher 
rating is not warranted.  

The most recent December 2003 VA examination report, which 
the Board believes is entitled to great probative weight, 
notes that the veteran reported a progressive increase in 
pain in his left hip over the years.  He stated that 
prolonged walking for more than ten to fifteen minutes would 
cause a sharp pain as well as a deep ache in the left hip and 
that he would often have to sit and rest after such time.  
The examiner reported that examination of the left hip 
revealed no trochanteric tenderness to palpation nor any 
tenderness to palpation over the left hip.  As to range of 
motion, forward flexion was to 90 degrees, internal rotation 
was to about 5 to 10 degrees, external rotation was to 20 
degrees, abduction was to 30 degrees, and adduction was to 25 
degrees.  The examiner stated that the veteran had pain with 
motion at the extreme ends of his range of motion.  It was 
noted that an X-ray showed marked narrowing of the left hip 
joint space with some sclerotic and cystic changes of the 
femoral head.  There was no evidence of dislocation or 
fracture noted.  The diagnoses included severe osteoarthritis 
of the left hip.  The examiner commented that it was likely 
that the veteran would experience an increase in his pain, 
incoordination, weakness, and fatigability with repetitive 
use or during flare-ups, but that it was not feasible to 
measure such objectively with any degree of medical 
certainly.  

The RO has rated the veteran's left hip disability under 
Diagnostic Code 5255 for marked hip disability.  The Board 
notes that the criteria for a higher rating under such code 
are clearly not met, as there is no evidence indicating 
symptomatology analogous to nonunion or false joint, etc.  

Additionally, The evidence fails to indicate that a higher 
rating than 30 percent is warranted pursuant to Diagnostic 
Codes 5250, 5251, 5252, and 5253 for such period.  Even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence that right hip motion is 
limited to the degree required for a rating higher than 30 
percent under such limitation of motion codes (to include any 
evidence of ankylosis).  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  Also there is no shortening indicative of a 
40 percent rating under Diagnostic Code 5275.  

The Board finds that the evidence shows no distinct periods 
of time during which the veteran's degenerative joint disease 
of the left hip has been more than 30 percent disabling.  
Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
a higher rating for degenerative joint disease of the left 
hip, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2000 
statement of the case, a January 2001 supplemental statement 
of the case, a July 2003 letter, a January 2004 supplemental 
statement of the case, a March 2004 supplemental statement of 
the case, a May 2004 supplemental statement of the case, and 
at the Board hearing held in January 2005, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
rating higher than 20 percent for degenerative joint disease 
of the right hip for the period from August 1, 1998 to June 
3, 2002; entitlement to rating higher than 30 percent for 
degenerative joint disease of the right hip, status post 
total arthroplasty, since August 1, 2003; and entitlement to 
a rating higher than 30 percent for degenerative joint 
disease of the left hip.  The discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, and at the hearing held in January 
2005 have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

A higher rating of 30 percent is granted for degenerative 
joint disease of the right hip for the period from August 1, 
1998 to June 3, 2002.  

A higher rating than 30 percent for degenerative joint 
disease of the right hip, status post total arthroplasty, 
since August 1, 2003, is denied.  

A higher rating tan 30 percent for degenerative joint disease 
of the left hip is denied.  


REMAND

The other issue on appeal is entitlement to a higher 
(compensable) rating for hypertension.  

The veteran was afforded a VA general medical examination in 
October 1998.  His blood pressure reading was 162/94.  The 
diagnoses included hypertension, under quite good control 
with hydrochlorothiazide.  

A December 2003 VA orthopedic examination report included 
diagnoses of hypertension.  However, no blood pressure 
readings were provided.  Given such factors, including the 
veteran's testimony, and the time that has elapsed since the 
last VA examination that include blood pressure readings, it 
is the judgment of the Board that the duty to assist the 
veteran with his claims includes obtaining any recent 
treatment records and providing him with a VA examination.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since March 2004 for hypertension.  
The RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his hypertension.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms should 
be reported in detail.  Any secondary 
conditions associated with this disorder, 
if any, should be noted. 

3.  Thereafter, the RO should review the 
claims for a higher (compensable) rating 
hypertension.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


